           Case 1:20-cv-01425-AWI-BAM Document 11 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8    DOCTORS MEDICL CENTER OF                            CASE NO. 1:20-CV-1425 AWI BAM
      MODESTO, INC.,
 9                                                        ORDER CLOSING CASE IN LIGHT OF
                            Plaintiff                     STIPULATION FOR DISMISSAL WITH
10                                                        PREJUDICE
                     v.
11
      GLOBAL EXCEL MANAGEMENT, et.                         (Doc. No. 10)
12    al,
13                          Defendants
14

15          On December 16, 2020, the parties filed an amended stipulation to dismiss this case with
16 prejudice, but with a request for the Court to retain jurisdiction. See Doc. No. 10. The stipulation

17 is made pursuant to Federal Rule of Civil Procedure 41(a)(i)(A)(ii). See id.

18          Rule 41(a)(1), in relevant part, reads:
19
            (A) . . . the plaintiff may dismiss an action without a court order by filing: (i) a
20          notice of dismissal before the opposing party serves either an answer or a motion
            for summary judgment; or (ii) a stipulation of dismissal signed by all parties who
21          have appeared. . . . (B) Unless the notice or stipulation states otherwise, the
            dismissal is without prejudice.
22
     Dismissals under Rule 41(a)(1)(A), when properly filed, are effective immediately and do not
23

24 require a court order/court approval. See Fed. R. Civ. P. 41(a)(1); Yesh Music v. Lakewood

25 Church, 727 F.3d 356, 362 (5th Cir. 2013); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d

26 1074, 1077 (9th Cir. 1999); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); In re
27
     Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989).
28
            Case 1:20-cv-01425-AWI-BAM Document 11 Filed 12/28/20 Page 2 of 2

             Here, again all parties who have appeared in this case have signed the stipulated dismissal.
 1

 2 See Doc. No. 49. Because all appearing parties have signed the stipulated dismissal with

 3 prejudice, this case has terminated automatically. See Fed. R. Civ. P. 41(a)(1)(A); Yesh Music,

 4 727 F.3d at 362; Commercial Space, 193 F.3d at 1077.

 5
             Therefore, IT IS HEREBY ORDERED that the Clerk is to CLOSE this case in light of the
 6
     parties’ filed and properly signed Rule 41(a)(1)(A)(ii) Stipulation Of Dismissal with prejudice, but
 7
     as stipulated by the parties, the Court will retain jurisdiction in order to enforce, if necessary, the
 8
     terms of the settlement agreement.
 9

10

11 IT IS SO ORDERED.

12 Dated: December 28, 2020

13                                                 SENIOR DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
